Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Sub-Group A - insect trapping unit configuration:
Sub-species I - Figs. 1-2 (insect trapping unit 1 having an adhesive sheet 10 with an adhesive surface 101 and back surface 102 and whitening agent 103, reflective member 20 with surface 201 thereof being lightly in contact with whole back surface 102 of sheet 10);
Sub-species II - Fig. 4 (insect trapping unit 1A, adhesive sheet 10 slightly separated from reflective member 20 such that there is a slight gap between);
Sub-species III - Fig. 5 (insect trapping unit 1B, size of reflective member 20 is larger than adhesive sheet 10);
Sub-species IV - Fig. 6 (insect trapping unit 1C with holes 104 in adhesive sheet 10);
Sub-species V - Fig. 7 (insect trapping unit 1D with a plurality of marks printed on the adhesive surface 101 of adhesive sheet 10 which each represent a fly);
 Sub-species VI - Fig. 8 (insect trapping unit 1 with adhesive sheet 10 provided with paper 11 and an adhesive layer 12, aluminum member 20a);
Sub-species VII - Fig. 9 (insect trapping unit 1 with adhesive sheet 10 provided with paper 11 and an adhesive layer 12, thin coating layer 13 provided between front surface 111 of paper 11 and adhesive layer 12, aluminum member 20a); and
Sub-species VIII - Fig. 10 (insect trapping unit 1 with adhesive sheet 10 provided with paper 11 and an adhesive layer 12, thin coating layer 13 provided between front surface 111 of paper 11 and adhesive layer 12, aluminum member 20a with reflective surface 201a being slightly rough);
Sub-species IX - Figs. 15-16 (insect trapping unit 1E with substrate 51, winding mechanism 52 with first roller 521 and second roller 522, first roller holder 531, second roller holder 532, reflective member 20a arranged between the sheet 10 and substrate 51, flies trapped in region RGE of sheet 10); and
Sub-species X - Fig. 19 (insect trapping unit 1F with aluminum foil 20b with reflective surface 201b fixed to back surface 112 of paper 11, thickness of aluminum foil 20b equal to or more than 5 micrometers and equal to or less than 15 micrometers).

Sub-Group B - trap configuration:
Sub-species a - Fig. 3 (insect trap 2, light source 30);
Sub-species b - Fig. 11 (insect trap 2A having a first light source 30a1, a second light source 30b2, a housing 40 with a pedestal part 41, a pair of first connectors 421, a pair of second connectors 422, first 30a1 and second 30b2 light sources arranged in parallel);
Sub-species c - Figs. 12-13 (insect trap 2B having first LED socket 311 with plurality of first UV ray LEDs 30b1 and connected to first LED socket 311 and second LED socket 312 with plurality of second UV ray LEDs 30b2 and connected to second LED socket 312, first UV ray LED 30b1 irradiates to adhesive surface 101 of sheet 10 and second UV ray LED 30b2 are directed to a direction opposite to the adhesive surface 101 of adhesive sheet 10);
Sub-species d - Figs. 12, 14 (insect trap 2B having first LED socket 311 with plurality of first UV ray LEDs 30b1 and a plurality of third UV ray LEDs 30b3 and connected to first LED socket 311 and second LED socket 312 with plurality of second UV ray LEDs 30b2 and a plurality of fourth UV ray LEDs 30b4 and connected to second LED socket 312, first UV ray LED 30b1 irradiates to adhesive surface 101 of sheet 10 and second UV ray LED 30b2 are directed to a direction opposite to the adhesive surface 101 of adhesive sheet 10, the plurality of third UV ray LEDs 30b3 irradiated upward the trap 2B, the plurality of fourth UV ray LEDs 30b4 irradiate to the adhesive surface 101 of sheet 10); and
Sub-species e - Figs. 17-18 (insect trapping unit 2C with insect trapping unit 1E, a light source 30a, a housing 60, front panel 61 with window 63, and drive control unit 62). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 and 3.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of an insect trapping unit, comprising:  an adhesive sheet transparent to ultraviolet rays; and a reflective member configured to reflect the ultraviolet rays transmitted through the adhesive sheet in a direction for the reflected ultraviolet rays to transmit through the adhesive sheet again, wherein the adhesive sheet comprises: a base body including a fluorescent whitening agent inside; and an adhesive arranged as a layer on a front surface of the base body, and wherein the reflective member comprises a reflective surface opposed to a back surface of the base body, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KR 10-0932176 to Bak in view of JP 2008-187995 to Isshiki et al. or Chyun 7,401,436 or Suzue et al. 6,199,315 and JP 2003-70402 to Iwasa or Stout 3,653,145 or JP 2003-73212 to Miyawaki et al.  Bak discloses an insect trapping unit comprising an adhesive sheet (120) transparent to ultraviolet ray (120 made of transparent material comprising a material of the acryl group, rubber group, and silicone group); and a reflective member (110) comprising an aluminum foil formed on an upper side thereof, wherein the adhesive sheet comprises an adhesive surface (120), wherein the adhesive sheet comprises:  a base body (120) including an agent inside (luminance material 121 irradiates the sunlight or the light of the electric lamp by absorbing the light and emitting it thereafter, the material comprising zinc sulfide + copper + silicon oxide potassium; see Fig. 2), and an adhesive (120) arranged as a layer on a front surface of the base body (outwardly directed surface of 120 that is covered by protection paper 130 in Fig. 2 of Bak), and wherein the reflective member (110) comprises a reflective surface opposed to a back surface of the base body (surface of 120 which abuts 110 in Fig. 2 of Bak).  Bak does not disclose the reflective member configured to reflect ultraviolet ray transmitted through the adhesive sheet in a direction for the reflected ultraviolet ray to transmit through the adhesive sheet again.  Isshiki et al. disclose an insect trapping unit (1) comprising an adhesive sheet (transparent adhesive layers 4, 5) and a reflective member (material layer 3 having high visible light reflection characteristics is formed by vacuum-depositing aluminum to form an aluminum coating on the back surface of the sheet 2 or forming an aluminum tape; see para. 0006 of the translation), wherein the reflective member (3) is opposed to the back surface of the adhesive sheet (4, 5; see Figs. 1 & 4), wherein the reflective member comprises an aluminum member, and wherein the reflective member (3) comprises an aluminum foil (aluminum tape), and wherein the aluminum foil is fixed on the back surface of the adhesive sheet (4, 5; see Figs. 1 & 4), and wherein the reflective member (3) being configured to reflect ultraviolet ray transmitted through the adhesive sheet (4) in a direction for the reflected ultraviolet ray to transmit through the adhesive sheet (4) again.  Chyun and Suzue et al. disclose wherein the reflective member (birdlime 350 of aluminum foil; see col. 5, lines 50-62 OR adhesive sheet 5, 15 acts as both reflective surface and adhesive surface; see col. 10, lines 15-42 & col. 20, line 25 to col. 21, line 3; 5, 15 made of light-transmitting material and a reflector may be laminated in such an arrangement that it is disposed on the lower side thereof) configured to reflect ultraviolet ray transmitted through the adhesive sheet (adhesive coated on birdlime 350 OR adhesive sheet 5, 15) in a direction for the reflected ultraviolet ray to transmit through the adhesive sheet again (the UV light illuminated from the capturing lamp to the back is also reflected from the birdlime plate and again illuminates the front OR see col. 10, lines 15-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reflective member of Bak such that it is configured to reflect ultraviolet ray transmitted through the adhesive sheet in a direction for the reflected ultraviolet ray to transmit through the adhesive sheet again in view of Isshiki et al. or Chyun or Suzue et al. in order to provide a reflective member which reflects the ultraviolet light throughout the extent of coverage of the adhesive sheet so as to evenly distribute the visual attractant in the form of the reflected ultraviolet light so that insects are able to be captured on the entire exposed surface of the adhesive sheet.  Bak also does not disclose the base body including a fluorescent whitening agent.  Iwasa discloses an insect-capturing tool (1) with three ultraviolet LEDs (3 emit ultraviolet rays from about 360 nm to about 400 nm) on a vertically standing part thereof and an insect-capturing paper (5) having adhesive property and a cover (4) formed of transparent acrylic resin on a horizontal part thereof, wherein the cover is obtained by mixing a fluorescent material generating a blue light on receiving the ultraviolet light.  Stout discloses an insect trapping unit comprising an adhesive surface (adhesive coating) on a sheet (1) which is coated on one side with ink, lacquer, or other material which is a good reflector of incident ultraviolet light, and preferably has the characteristics of daylight fluorescence or good reflectivity of ultraviolet light (see col. 1, line 12 to col. 2, line 72).  Miyawaki et al. disclose a fluorescent whitening agent (stilbene derivatives, benzidene derivatives, coumarin derivatives, diaminodibenzothiophene dioxides, Kayaphor and the like; see para. 0014 of the translation) being added to an adhesive, wherein the compounded adhesive spray was applied to a sheet (see paras. 0020 & 0032 of the translation), wherein the fluorescent whitening agent converts ultraviolet light obtained from sunlight into a wavelength from purple to blue (380 nm to 520 nm) for increased attraction effect for insects seeking out these wavelengths.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive sheet of Bak such that it includes a fluorescent whitening agent in view of Iwasa, Stout, or Miyawaki et al. in order to provide a visual attractant enhancement to the adhesive sheet which will draw insects attracted to the ultraviolet wavelength spectrum to be effectively captured upon the adhesive. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA